
	
		I
		112th CONGRESS
		2d Session
		H. R. 6691
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2012
			Mr. Scott of Virginia
			 (for himself, Mr. Wolf, and
			 Mr. Cummings) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To establish and operate a National Center for Campus
		  Public Safety.
	
	
		1.Short titleThis Act may be cited as the
			 Center to Advance, Monitor, and
			 Preserve University Security Safety Act of 2012 or the
			 CAMPUS Safety Act of
			 2012.
		2.National Center
			 for Campus Public SafetyTitle
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et
			 seq.) is amended by adding at the end the following:
			
				LLNational Center
				for Campus Public Safety
					3021.National
				Center for Campus Public Safety
						(a)Authority To
				establish and operate Center
							(1)In
				generalThe Attorney General
				is authorized to establish and operate, within the Office of Community Oriented
				Policing Services, a National Center for Campus Public Safety (referred to in
				this section as the Center).
							(2)Grant
				authorityThe Attorney
				General, through the Office of Community Oriented Policing Services, is
				authorized to award grants to institutions of higher education and other
				nonprofit organizations to assist in carrying out the functions of the Center
				required under
				subsection (b).
							(b)Functions of the
				CenterThe Center shall—
							(1)provide quality
				education and training for public safety personnel of institutions of higher
				education and their collaborative partners, including campus mental health
				agencies;
							(2)foster quality
				research to strengthen the safety and security of institutions of higher
				education;
							(3)serve as a
				clearinghouse for the identification and dissemination of information,
				policies, protocols, procedures, and best practices relevant to campus public
				safety, including off-campus housing safety, the prevention of violence against
				persons and property, and emergency response and evacuation procedures;
							(4)coordinate with
				the Secretary of Homeland Security, the Secretary of Education, State, local
				and tribal governments and law enforcement agencies, private and nonprofit
				organizations and associations, and other stakeholders, to develop protocols
				and best practices to prevent, protect against and respond to dangerous and
				violent situations involving an immediate threat to the safety of the campus
				community;
							(5)promote the
				development and dissemination of effective behavioral threat assessment and
				management models to prevent campus violence;
							(6)identify campus
				safety information (including ways to increase off-campus housing safety) and
				identify resources available from the Department of Justice, the Department of
				Homeland Security, the Department of Education, State, local, and tribal
				governments and law enforcement agencies, and private and nonprofit
				organizations and associations;
							(7)promote
				cooperation, collaboration, and consistency in prevention, response, and
				problem-solving methods among public safety and emergency management personnel
				of institutions of higher education and their campus- and non-campus-based
				collaborative partners, including law enforcement, emergency management, mental
				health services, and other relevant agencies;
							(8)disseminate
				standardized formats and models for mutual aid agreements and memoranda of
				understanding between campus security agencies and other public safety
				organizations and mental health agencies; and
							(9)report annually to
				Congress on activities performed by the Center during the previous 12
				months.
							(c)Coordination
				with available resourcesIn
				establishing the Center, the Attorney General shall—
							(1)coordinate with
				the Secretary of Homeland Security, the Secretary of Education, and appropriate
				State or territory officials; and
							(2)ensure
				coordination with campus public safety resources within the Department of
				Homeland Security, including within the Federal Emergency Management Agency,
				and the Department of Education.
							(d)Definition of
				institution of higher educationIn this section, the term
				institution of higher education has the meaning given the term in
				section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
						(e)FundingFunding for the implementation of this part
				shall be through the use of existing excess unobligated funds available to the
				Office of Community Oriented Policing
				Services.
						.
		3.Rule of
			 constructionNothing in this
			 Act shall preclude public elementary and secondary schools or their larger
			 governing agencies from receiving the informational and training benefits of
			 the Center.
		
